United States Court of Appeals
                       For the First Circuit


No. 18-1852

                   HECTOR ZABALA-DE JESUS, et al.,

                        Plaintiff-Appellant,

                                 v.

              SANOFI-AVENTIS PUERTO RICO, INC., et al.,

                         Defendant-Appellee.


                            ERRATA SHEET

     The opinion of this Court issued on May 13, 2020 is amended
as follows:

     On page 2, line 4, change "and" to "in"
     On page 3, line 21, change "production" to "product"
     On page 8, lines 6 and 7, change "Tit." to "tit."